Per curiam.
This disciplinary matter is before the Court on the petition filed by Michael Ditano (State Bar No. 222850) for the voluntary surrender of his license to practice law. Ditano admits that for approximately 14 years he was employed as in-house counsel for a corporation that allowed him to perform outside legal work as long as he did not do so on company time and as long as his work did not raise any conflicts of interest with company matters. Ditano maintained such an outside law practice, but in 2011 and 2012 he began utilizing a law firm that performed legal services for the corporation to perform work on behalf of himself and his clients. An employee of the law firm allegedly altered the law firm’s time records and submitted billings to the corporation for legal work performed on behalf of Ditano and his clients. Ditano admits that he approved those billings for payment by his employer knowing they were not for work performed on behalf of the corporation and that, by his conduct, he violated Bar Rule 8.4 (a) (4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). He petitions the Court for permission to surrender his license to practice law as discipline for that violation and the State Bar recommends that the Court accept the petition.
We have reviewed the record and agree to accept Ditano’s petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, it hereby is ordered that the name of Michael Ditano be removed from the rolls of persons authorized to practice law in the State of Georgia. Ditano is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.